Citation Nr: 0817002	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-09 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
diabetes mellitus (DM).

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hypertension.

3.  Entitlement to an evaluation in excess of 60 percent for 
a disability of the lumbar spine, characterized as 
intervertebral disc syndrome with degenerative arthritis, 
postoperative hemilaminectomy with residual radiculopathy.

4.  Entitlement to an evaluation in excess of 20 percent for 
a disability of the right hand, characterized as deformity of 
the distal interphalangeal joint, ring and little fingers, 
with degenerative changes.

5.  Entitlement to an evaluation in excess of 20 percent for 
a disability of the left hand, currently characterized as 
deformity of the distal interphalangeal joint, ring and 
little fingers, with degenerative changes

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J. T. (a friend)


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to February 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2003 (increased rating claims) 
and May 2005 rating decisions (service connection claims) of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  

While the claim for an increased evaluation for a disability 
of the lumbar spine was pending, an increased evaluation of 
60 percent was granted effective from October 2002, the date 
of the claim for increase.  Nevertheless, it is presumed that 
the veteran is seeking the maximum benefit allowed by law and 
regulation for this disability, in this case a 100% 
evaluation, and "it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).

A travel Board hearing was held in March 2008 in Atlanta, 
Georgia, before the undersigned Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), and who is rendering the determination 
in this case.  A transcript of the hearing testimony is in 
the claims file.  

In March 2008, a claim of entitlement to a higher level of 
special monthly compensation (aid and attendance) which was 
pending appellate consideration was withdrawn.


FINDINGS OF FACT

1.  A rating decision dated in April 2002 denied service 
connection for DM and hypertension.

2.  There has been no evidence presented since the April 2002 
rating decision, which by itself or in conjunction with 
previously considered evidence, relates to an unestablished 
fact necessary to substantiate the service connection claims 
for DM and hypertension.  

3.  Since October 2002, the veteran's disability of the 
lumbar spine has not been manifested by unfavorable ankylosis 
of the entire spine.

4.  The veteran's service-connected unfavorable ankylosis of 
the right ring and little finger and left ring and little 
finger are more appropriately rated as a disability 
separately affecting each hand on par with amputation of the 
ring and little fingers, without metacarpal involvement.


CONCLUSIONS OF LAW

1.  The April 2002 rating decision, which denied entitlement 
to service connection for DM and hypertension, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2007).

2.  New and material evidence has not been presented 
subsequent to the April 2002 rating decision denying service 
connection for DM and hypertension and these service 
connection claims are not reopened and remain denied.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  The criteria for an evaluation in excess of 60 percent 
for postoperative residuals of a partial hemilaminactomy with 
removal of L5 disc and lumbosacral strain have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Codes 5292, 5293, 5294, 5295 (before and after 
September 23, 2002) and 5237, 5242, 5243 (after September 26, 
2003).

4.  The criteria for the assignment of a 30 percent rating, 
but none greater, for service-connected disabilities of the 
right ring and little fingers, consistent with impairment 
produced by amputation of those fingers, have been met 
effective from October 31, 2002.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5219, 5151 (2007).

5.  The criteria for the assignment in excess of 20 percent 
for service-connected disabilities of the left ring and 
little fingers, consistent with impairment produced by 
amputation of those fingers, have not been met for any 
portion of the appeal period.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5219, 5151 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters: Duties to Notify & to Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The RO provided the appellant with VCAA notice in December 
2002, January 2003 and February 2004 (increased rating 
claims), and March 2005 (new and material/diabetes and 
hypertension claims).  

Specifically, two new and material claims are presented on 
appeal.  A letter dated in March 2005 explained that the 
evidence provided as to these claims must be "new and 
material," largely tracking the regulatory language of 38 
C.F.R. § 3.156(a).  The letters also informed the veteran 
that new and material evidence would be evidence that 
pertains to the reason the claims were previously denied and, 
in so doing, the letters in effect, notified the veteran to 
look to the bases for the previous denials to determine what 
evidence would be new and material to reopen the claims.  See 
Kent v. Nicholson, 389 F. 1380 (Fed. Cir. 2004).

The Board observes that additional notice is also required 
under section 5103(a) for claims for increased ratings.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In that 
case, the Court held that, for a claim seeking increased 
compensation for an already service-connected disability, 38 
U.S.C.A. § 5103(a) requires that VA notify the claimant that 
he/she must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life in order to substantiate 
the claim.  The Board finds that the duty to assist letters 
which have been issued to the veteran substantially comply 
with the aforementioned requirements and it is noted that the 
veteran has been repeatedly apprised of the applicable 
criteria pertinent to rating his service-connected disorders.  

As to all the claims, the requirements with respect to the 
content of the notice were met in this case.  Collectively, 
the RO informed the veteran in the notice letters about the 
information and evidence that is necessary to substantiate 
his claims.  The letters described the information and 
evidence that the veteran was expected to provide, the 
information and evidence that VA would seek, and requested 
that the veteran send to VA any medical reports that he had.  
In addition, the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  In this regard, the RO has 
informed the appellant in the letters, rating decisions, SOCs 
and SSOCs of the evidence needed to substantiate the claims.  
As noted above, because each of the four notice requirements 
has been fully satisfied in this case, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.

Further, through his statements, the veteran demonstrated his 
understanding of what was necessary to substantiate his 
claims, i.e., any notice defect was cured by the veteran's 
actual knowledge.  See Sanders v. Nicholson, 487 F.3d. 881 
(Fed. Cir. 2007; see also Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007).  In any event, the Board finds that a 
reasonable person could be expected to understand from the 
notice what was needed to substantiate the claims and thus 
the essential fairness of the adjudication was not 
frustrated.  Id.  As such, the Board concludes that, even 
assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, 21 Vet. App. 165 (2007); Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  This notice was provided in March 2006.  

Any timing error may be cured by a new VCAA notification 
followed by a readjudication of the claim.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006); see also Medrano 
v. Nicholson, 21 Vet. App. 165, 169 (2007) (Secretary "may 
cure timing defects by issuing a fully compliant [section 
5103(a)] notification and then readjudicating the claim").  
Here, the claims were readjudicated in supplemental 
statements of the case (SSOC) issued in April and October 
2007.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) 
(VA cured failure to afford statutory notice to claimant 
prior to initial rating decision by issuing notification 
letter after decision and readjudicating claim and notifying 
claimant of such readjudication in the statement of the 
case).  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal as any timing error does not affect the essential 
fairness of the adjudication.  

In addition, the duty to assist the appellant has also been 
satisfied in this case. The veteran's service medical records 
were reviewed by both the RO and the Board in connection with 
his claims.  Post service medical VA and private records are 
on file.  Multiple examinations have been conducted.  In 
addition, the veteran provided hearing testimony in March 
2008 and provided additional evidence accompanied by a 
waiver.  Under the circumstances, the Board finds that there 
is no reasonable possibility that further assistance would 
aid the veteran in substantiating any of the claims.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claims.



Factual Background and Legal Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, as to the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  New and Material Evidence - Service Connection 
Claims for DM and Hypertension

In general, VA rating decisions that are not timely appealed 
are final.  See 38 C.F.R. § 20.1103 (2007).  In order to 
reopen a claim which has been denied by a final decision, the 
claimant must present new and material evidence.  38 U.S.C.A. 
§ 5108.  For applications to reopen filed after August 29, 
2001, as is the case here as pertains to the service 
connection claims for DM and hypertension, new and material 
evidence means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.   The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so determine, regardless of any previous 
determination as to the presentation of new and material 
evidence made by the AOJ/RO.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is evidence that a chronic disease, including DM 
and hypertension, manifests to a degree of 10 percent or more 
within one year of leaving service, such disability shall be 
granted service connection on a presumptive basis.  38 C.F.R. 
§ 3.307, 3.309 (2007).  Hypertension is defined as diastolic 
blood pressure that is predominantly 90 millimeters (mm.) or 
greater, or systolic blood pressure that is predominantly 160 
mm. or greater with a diastolic blood pressure of less than 
90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101(Note 1) 
(2007).

The veteran maintains that service connection is warranted 
for DM and hypertension and maintains that these conditions 
manifested during service or within the first post service 
year.  

In an April 2002 rating decision, the RO denied service 
connection for DM and hypertension reasoning that these 
conditions were not diagnosed in service or during the first 
post-service year, and noting that although the claimed 
conditions were both currently diagnosed, there was no 
evidence on file etiologically linking either condition to 
service.  

The evidence of record at the time of the April 2002 denial 
of service connection for DM and hypertension (the last final 
denial of the claim) consisted of the veteran's service 
medical records (SMRs), a VA examination report of June 1975, 
private medical records dated from 1996 to 1999, and VA and 
private medical records dated in 2000.  

The SMRs are entirely negative for any diagnosis of DM or 
hypertension.  On examination of January 1975, conducted 
prior to the veteran's separation from service, his blood 
pressure was reported to be 136/86.  When examined by VA in 
June 1975, during the first post-service year, neither DM nor 
hypertension was diagnosed and the veteran's blood pressure 
was reported to be 128/88.  Private medical records dated 
from 1996 to 1998, include entries dated in 1996 which 
reflect that hypertension was diagnosed during that year.  
Also on file is a March 1998 record reflecting that the 
veteran was seen for diabetic care and noting a history of 
diabetes since 1989.  VA records dated in 2000 document that 
the veteran's on-going health problems included DM and 
hypertension.  Also of record was a March 2000 statement from 
the veteran indicating that he had been diabetic since 1986, 
and a contention made in 2001 that DM was diagnosed in 
service.  

The veteran filed to reopen his service connection claims for 
DM and hypertension in August 2003.  

The evidence received since the April 2002 denial of service 
connection for DM and hypertension consists of additional 
statements and argument from the veteran; additional VA and 
private treatment records dated from 2002 to 2007; and the 
transcript of a hearing conducted by the undersigned Veterans 
Law Judge in March 2008.

Essentially, the evidence presented for the record since the 
April 2002 rating decision pertains to the current 
symptomatology and on-going treatment for DM and 
hypertension, without reference to an etiological 
relationship between these conditions and service or a 
service-connected disorder, or onset in service or during the 
first post-service year.  In Morton v. Principi, 3 Vet. App. 
508 (1992), the Court held that medical records merely 
describing the veteran's current condition are not material 
to the issue of service connection and are not sufficient to 
reopen a claim for service connection based upon new and 
material evidence.  In a related case, the Court held that 
medical evidence which merely documents continued diagnosis 
and treatment of disease, without addressing the crucial 
matter of medical nexus (i.e., a connection to an in-service 
event), does not constitute new and material evidence.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994).  Obviously, except for any 
duplicative evidence, medical records and documents provided 
for the file since the April 2002 rating action are new in 
that they were not previously of record.  However, absent any 
reference to service etiology or onset, this evidence fails 
to relate to an unestablished fact necessary to substantiate 
the claims, and it therefore is not material.

The veteran's statements, contentions and testimony regarding 
his opinion that an etiological relationship exists between 
service and his claimed DM and hypertension are essentially 
cumulative and redundant of contentions made prior to the 
April 2002 rating decision, and thus are not new.  38 C.F.R. 
§ 3.156(a); Vargas-Gonzales v. West, 12 Vet. App. 321 (1999).  
Moreover, as a layman, the veteran lacks the competence to 
provide a probative opinion on the medical diagnosis or 
etiology of his currently claimed conditions.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  In Moray v. 
Brown, 5 Vet. App. 211, 213 (1993), the Court opined that lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  

Of note is the veteran's testimony to the effect that he was 
treated for DM and hypertension in service in 1974, received 
medication for those conditions in service and had been 
treated for those conditions since 1974.  The Board finds 
this specific testimony inherently incredible as it is 
contradicted by the veteran's own statements, the SMRs and 
documented VA and private medical records all of which were 
of record even prior to the April 2002 rating decision, and 
none of which indicate or document that the DM or 
hypertension was initially diagnosed or treated in service or 
during the first post-service year.  Accordingly, this 
specific testimony does not constitute new and material 
evidence.

In sum, there has been no evidence received since the April 
2002 rating decision, which by itself or in conjunction with 
previously considered evidence, relates to an unestablished 
fact necessary to substantiate the service connection claims 
for DM and hypertension.  Specifically, the record still 
lacks any evidence which establishes or even suggests that 
either of these conditions had their onset in service or 
during the first post-service year, or that an etiological 
relationship exists between either of the currently claimed 
and diagnosed disorders and service or any service-connected 
disorder.

Accordingly, the Board finds that the evidence presented 
subsequent to the April 2002 rating decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's service connection 
claims for DM or hypertension.  38 U.S.C.A. § 5108.  Because 
the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims, the benefit-of-the-doubt doctrine is not 
applicable and the claims remain denied.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

B.  Increased Evaluation - Disabilities of the Lumbar 
Spine and Bilateral Hands

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Lumbar Spine

A review of the record demonstrates that service connection 
for a disability of the lumbar spine was initially granted in 
a July 1975 rating determination, with a 10 percent 
disability being assigned.  The RO granted an increase to 20 
percent in an August 1997 rating decision and to 40 percent 
in October 2000 rating decision.

On October 31, 2002, the veteran filed an increased rating 
claim for a disability of the lumbar spine.  

The veteran was afforded an examination conducted by QTC in 
January 2003.  The veteran complained of constant and severe 
pain for which he took daily pain medication, and it was 
noted that he was in a wheelchair secondary to severe back 
pain.  Radicular symptoms of the left leg with weakness, 
numbness and burning down both legs were also reported.  
Range of motion of the lumbar spine was 30 degrees of right 
and left lateral flexion, 20 degrees of rotation bilaterally 
with pain, 0 degrees of extension, and 50 degrees of flexion.  
Straight leg raising was positive bilaterally at 45 degrees.  
Signs of tenderness, radiculopathy and right foot drop were 
noted.  X-ray films of the lumbar spine were refused.  A 
diagnosis of degenerative disc disease (DDD) with bulging 
discs and significantly decreased motion was made.  

The veteran was examined by QTC/Dr. T. in March 2004.  The 
veteran complained of constant back pain radiating to the 
legs, relieved by rest and medication.  He reported having 
incapacitating episodes occurring 365 times during the past 
year and it was noted that this resulted in functional 
impairment affecting his ability to walk or stand.  Range of 
motion of the lumbar spine was 20 degrees of right and left 
lateral flexion, 20 degrees of rotation bilaterally with 
pain, 10 degrees of extension with pain, and 45 degrees of 
flexion with pain.  It was reported that range of motion was 
additionally limited by pain, fatigue, weakness, lack of 
endurance, and incoordination.  Straight leg raising was 
positive bilaterally.  There was no evidence of muscle spasm.  
The doctor stated that there was no ankylosis of the spine.  
It was noted that there were signs of intervertebral disc 
syndrome (IVDS) which had caused erectile dysfunction, but 
without symptoms of bowel or bladder dysfunction.  L1-S1 
spinal nerve involvement described as neuritis was reported.  
X-ray films revealed degenerative arthritis.  A diagnosis of 
IVDS with degenerative arthritis was made.  The examiner 
indicated that the veteran was wheelchair bound because of 
his back conditions.  

The veteran was underwent another QTC examination in 
September 2006.  The veteran complained of constant back pain 
radiating to the legs, relieved by rest and medication.  He 
reported having incapacitating episodes occurring 365 times 
during the past year and it was noted that this resulted in 
functional impairment described as numbness in the legs.  
Range of motion of the lumbar spine was 10 degrees of right 
and left lateral flexion with pain, 0 degrees of rotation 
bilaterally, 20 degrees of extension with pain, and 40 
degrees of flexion with pain.  It was reported that range of 
motion was additionally impacted by pain, fatigue and 
weakness on repetitive use, but without additional limitation 
of motion.  The examiner stated that there was no sign of 
IVDS with chronic and permanent nerve root involvement.  
Neurological evaluation revealed absent ankle jerks 
bilaterally.  Diagnoses of hemilaminectomy and IVDS with 
degenerative arthritis (with likely sciatic nerve 
involvement) were made.  It was noted that the accompanying 
symptoms included pain, stiffness, weakness, limited motion, 
and decreased pain sensation to the legs and feet.

In March 2008, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  At the time of the hearing, 
the veteran testified that he had just undergone surgery 
described as L4 and L5 decompression, which required putting 
rods and screws in his back.  He reported that he had severe 
limitation of motion of the back, could not stand up straight 
and could not even bend over to tie his shoes.   

At the time of the hearing, the veteran submitted additional 
private medical evidence dated in 2008, which was accompanied 
by a waiver.  This evidence documented that the veteran 
underwent L4-5 and L5-S1 posterior laminectomies with 
interbody fusion and pedicle screw stabiilzation in January 
2008.  

The veteran's disability of the lumbar spine is currently 
evaluated as 60% disabling, and that rating has been 
effective from October 31, 2002 (i.e. for the entirety of the 
appeal period).  

The regulations for evaluation of certain disabilities of the 
spine were revised effective on September 23, 2002.  67 Fed. 
Reg. 54345 (August 22, 2002).  Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering-effective on September 26, 2003.  Here 
either the old or new rating criteria may apply, although the 
new rating criteria are only applicable since their effective 
date.  VAOPGCPREC 3-2000.

Prior to September 26, 2003, the regulations provided that 
complete ankylosis of the spine, at an unfavorable angle with 
marked deformity warranted a 100 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5286.  Ankylosis of the 
lumbar spine was evaluated as 40 percent disabling where it 
was favorable and as 50 percent disabling where it was 
unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289.

The regulations provided a 10 percent rating for slight 
limitation of motion of the lumbar spine, a 20 percent rating 
for moderate limitation of motion of the lumbar spine, and a 
40 percent rating for severe limitation of motion of the 
lumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5292.

38 C.F.R. § 4.71a, Diagnostic Code 5295 provided a 10 percent 
evaluation for lumbosacral strain with characteristic pain on 
motion.  Where there is muscle spasm on extreme forward 
bending and loss of lateral motion in a standing position, a 
20 percent rating was provided.  A 40 percent rating was 
warranted for severe lumbosacral strain manifested by listing 
of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  A 
40 percent rating is the maximum available under Diagnostic 
Code 5295.

Effective September 26, 2003, the general rating formula for 
disease and injures of the spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides as follows:

A 10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height;

A 20 percent rating for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

A 40 percent rating for forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine;

A 100 percent rating for unfavorable ankylosis of the entire 
spine.

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine. 

Note 1 provides that associated objective neurological 
abnormalities (e.g., bladder and bowel impairment) are 
evaluated separately.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 1.

Note 2 explains that normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees 
and left and right lateral rotation are 0 to 30 degrees.  The 
normal combined range of motion for the thoracolumbar spine 
is 240 degrees.

Unfavorable ankylosis is defined in Note 5 as "a condition in 
which the entire thoracolumbar spine is fixed in flexion or 
extension".  

These criteria are to be applied irrespective of whether 
there are symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine".  68 Fed. 
Reg. at 51,455 (Supplementary Information).  

The Board observes that the rating schedule for evaluating 
intervertebral disc syndrome changed during the pendency of 
this appeal.  The old criteria, in effect prior to September 
23, 2002, provided a 10 percent evaluation where 
intervertebral disc syndrome was mild and a 20 percent 
evaluation where there was moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent rating was 
provided for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A maximum 60 
percent rating was assigned for intervertebral disc syndrome 
when the condition was pronounced in degree, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months. 

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following: Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.

The veteran is and has since October 31, 2002, been in 
receipt of a 60 percent evaluation for his disability of the 
lumbar spine.  As set forth above, a 60 percent rating is the 
maximum evaluation for disabilities of the lumbosacral spine 
under the old and new criteria for intervertebral disc 
syndrome.  A higher evaluation is not warranted for 
limitation of motion of the lumbosacral spine under the old 
criteria.  

Essentially, in order to warrant a higher evaluation, the 
veteran's back disability must be productive of ankylosis of 
the entire spine.  However, the evidence does not support 
such a finding.  While the veteran does have significant 
limitation of motion of his lumbar spine and is wheelchair 
bound, there is no indication in any of the medical evidence 
dated from 2002 to 2008 that he suffers from unfavorable 
ankylosis of the entire spine, in fact some motion in both 
flexion and extension has been repeatedly shown.  

The Board accepts that the veteran has functional impairment, 
pain, and pain on motion as has been well documented during 
his evaluations.  See DeLuca.  However, neither the lay nor 
medical evidence reflects the functional equivalent of 
complete ankylosis of the spine.  See Johnston v. Brown, 10 
Vet. App. 80 (1997).  The provisions of 38 C.F.R. §§ 4.40 and 
4.45 cannot support a higher rating because the Court has 
held that there is no basis for a rating higher than the 
maximum schedular rating for additional limitation of motion 
due to pain or functional loss under these provisions.  See 
VAOPGCPREC 36- 97; Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

The Board need not consider herein whether a higher 
evaluation is assignable based upon separate evaluations for 
limitation of motion and neurologic deficit, inasmuch as 
service connection has already separately been established 
for bilateral neuropathy and for erectile dysfunction, both 
of which have been attributed to the veteran's disability of 
the lumbar spine.  In addition, there is no clinical 
indication of bowel or bladder impairment attributable to the 
lumbar disability.

The Board notes that the veteran is competent to report that 
his disability is worse.  However, the more probative 
evidence consists of that prepared by objective skilled 
professionals, and such evidence demonstrates that the 
criteria for an evaluation in excess of 60 percent for a 
disability of the lumbar spine have not been met.  
Accordingly, the preponderance of the evidence is against the 
claim for a rating in excess of 60 percent, and there is no 
doubt to be resolved.  Therefore, the claim must be denied.  



Bilateral Hands/Fingers

A review of the record demonstrates that service connection 
for disabilities of the hands, characterized as deformity 
distal interphalangeal joint ring and little fingers of the 
right and left hands was initially granted in a July 1975 
rating determination, with a 10 percent disability rating 
being assigned for each hand.  The RO granted (separate) 
increased evaluations of 20 percent for the disorders of the 
hands/fingers in an October 2000 rating decision.

On October 31, 2002, the veteran filed an increased rating 
claim for the disorders affecting both hands.  

The veteran was afforded an examination conducted by QTC in 
January 2003.  The veteran reported that his hands and 
fingers were initially injured during basic training, when he 
fell breaking the ring and little fingers bilaterally, which 
did not heal properly and resulted in calcium deposits around 
the areas of the fracture.  Functionally, he was able to tie 
his shoes with difficulty, could pick up paper and tear it, 
but could not fasten his buttons, due to the deformity.  
Strength was slightly decreased.  The right and left little 
fingers were 8 and 9 cm. shy respectively of approximating 
the median transverse fold of the palm.  The right ring 
finger was 4 cm. shy.  It was noted that the left ring finger 
was ankylosed in all 3 joints.  Flexion was very limited in 
the right ring finger, left ring finger and the little 
fingers.  X-ray films of the right hand showed degenerative 
changes of the 5th finger with some deformity.  Films of the 
left hand revealed minimal degenerative changes.  Bilateral 
deformity of the interphalangeal joints of the ring and 
little fingers was diagnosed.

The veteran was examined by QTC/Dr. T. in March 2004.  It was 
noted that the veteran had been suffering from deformity of 
the DIP joints of the 4th and 5th fingers of both hands, with 
symptoms including an inability to grip objects.  The 
examiner indicated that the functional impairment was 
manifested by the loss of effective use of the hands.  It was 
reported that the veteran was right hand dominant.  It was 
reported that he was unable to tie his shoelaces or fasten 
buttons with either hand.  Range of motion of the right 
little finger was nearly normal, and was moderately decreased 
in the left little finger and right ring finger.  The report 
indicated that there was ankylosis of the left ring finger 
with unfavorable position.  Degenerative changes of the right 
hand 5th finger were shown by X-ray films.  

When examined in October 2006, the veteran complained of 
weakness and pain in the hands and fingers and it was noted 
that he could not open or hold things.  Subjective evidence 
of pain and objective evidence of limited range of motion, 
further limited by repetitive use were documented on 
examination.  Bilateral deformity of the interphalangeal 
joints of the ring and little fingers with degenerative 
changes was diagnosed.

In March 2008, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  At the time of the hearing, 
the veteran testified that he could not make a fist or hold a 
glass of water with either hand and could not tie his shoes 
due to the disabilities affecting the hands and fingers.  

The veteran's disabilities of the hands/ring and little 
fingers are currently separately evaluated as 20% disabling 
under 38 C.F.R. § 4.71a Diagnostic Code 5219, and those 
ratings have been effective from October 31, 2002 (i.e. for 
the entirety of the appeal period).  Limitation of a finger 
may be evaluated under DCs 5216 through 5219 if there is 
unfavorable ankylosis or limited motion preventing flexion of 
tips to within 2 inches (5.1 cms.) of the median transverse 
fold of the palm.  Under DC 5219, the maximum schedular 
evaluation which may be assigned for ankylosis of the fourth 
and fifth fingers of either hand (major or minor) is 20 
percent.  That is the rating which is currently assigned.  
However a note attached to that code instructs that 
consideration should also be given to whether evaluation as 
amputation is warranted.  

The evidence indicates that the combined disability of the 
right ring and little fingers, and left ring and little 
fingers, is currently based on a ratings assigned under DC 
5219 on the basis of unfavorable ankylosis of two digits of 
each hand.  There is in this case, however, demonstrated to 
be present such a level of disablement, in combination with 
pain and functional limitations and associated additional 
range of motion loss, and a diminution in overall functioning 
of the hands to include an inability to grip objects 
bilaterally, as to warrant rating of this disorder by analogy 
under DC 5151 as for amputation.  

As both the veteran's hands/fingers are affected, and there 
is otherwise no showing of amputation or resection of 
metacarpal bones (more than one-half the bone lost) or its 
equivalent, it is found that the highest schedular evaluation 
assignable under DC 5151 for amputation of the ring and 
little fingers, 30 percent for the right side (major) and 20 
percent for the left side (minor), is in order under the 
facts of this case from the date of receipt of the veteran's 
claim for increased October 31, 2002.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 459; DeLuca.  
The Court has held that there is no basis for a rating higher 
than the maximum schedular rating for additional limitation 
of motion due to pain or functional loss under the provisions 
of 38 C.F.R. §§ 4.40, 4.45 or 4.59.  See VAOPGCPREC 36-97; 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Accordingly, 
the appeal is granted as pertains to the symptomatology of 
the right (major) hand/4th and 5 the fingers, and a 30 
percent evaluation is assigned for that condition effective 
from October 31, 2002.   

However, unfortunately even this change in rating criteria 
does not provide a basis for an increased evaluation (in 
excess of 20 percent) under code 5151 for symptomatology 
affecting the left 4th and 5th fingers, as this is the minor 
extremity, and that is the maximum rating.  In this regard, 
it is important to note, that the "amputation rule", set 
forth in 38 C.F.R. § 4.68, provides that the combined rating 
for disability of an extremity shall not exceed the rating 
for the amputation at the elective level, were amputation to 
be performed.  Accordingly, there is essentially, no further 
basis under which to assign an evaluation in excess of 20 
percent for symptomatology affecting the left 4th and 5th 
fingers, and therefore that claim must be denied. 




ORDER

New and material evidence not having been submitted, the 
service connection claim for diabetes mellitus is not 
reopened and remains denied. 

New and material evidence not having been submitted, the 
service connection claim for hypertension is not reopened and 
remains denied.

Entitlement to an evaluation in excess of 60 percent for 
intervertebral disc syndrome with degenerative arthritis, 
postoperative hemilaminectomy with residual radiculopathy is 
denied.

A 30 percent evaluation, but none greater, for combined 
disabilities of the veteran's right ring and little fingers, 
characterized as unfavorable ankylosis of the right ring and 
little fingers and associated pain and functional limitation 
comparable to amputation is granted, subject to those 
provisions governing the payment of monetary benefits.

An evaluation in excess of 20 percent for combined 
disabilities of the veteran's left ring and little fingers, 
characterized as unfavorable ankylosis of the right ring and 
little fingers with associated pain and functional limitation 
comparable to amputation is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


